30 N.Y.2d 657 (1972)
In the Matter of the Claim of Evelyn Conklin, Respondent,
v.
Byram House Restaurant, Ltd. et al., Respondents, and Greater New York Mutual Insurance Company, Appellant. Workmen's Compensation Board, Respondent.
Court of Appeals of the State of New York.
Argued February 18, 1972.
Decided March 16, 1972.
Anne M. Powell for appellant.
Benjamin Zeche for Byram House Restaurant, Ltd., respondent.
Concur: Chief Judge FULD and Judges BURKE, SCILEPPI, BERGAN, BREITEL and JASEN. Taking no part: Judge GIBSON.
Decision affirmed, with costs, on the opinion at the Appellate Division.